Glaser Weil

Case 2:21-cv-05090-FMO-JPR Document 15 Filed 07/23/21 Page1of2 Page ID #:205

10

1]

12

13

14

15

16

20

21

22

23

24

25

26

27

28

2032371

JS-6

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CHRIS KARABAS, individually, and on
behalf of aggrieved individuals,

Plaintiff,
V.

INDEPENDENT MEDIA, INC.,a
California corporation doing business in
California; SUSANNE PREISSLER, an
individual; and DOES | through 10,
inclusive,

Defendants.

 

 

 

]

CASE NO.: 2:21-cv-05090-FMO-JPR
Hon. Fernando M. Olguin

LE BeTit ORDER RE
TIPULATION TO REMAND
Crtrm: 6D

Action Removed: June 22, 2021

[Stipulation filed concurrently herewith]

 

[PROPOSED] ORDER RE STIPULATION TO REMAND

 
Glaser Weil

Case 2:21-cv-05090-FMO-JPR Document 15 Filed 07/23/21 Page 2of2 Page ID #:206

10

1]

12

13

14

15

16

20

21

22

23

24

25

26

27

28

2032371

 

[PROPOSED] ORDER

The Court, having considered parties’ Stipulation to Remand, and all other
records on file in this action and matters properly before it, and finding good cause
therein, hereby orders as follows:

1. The above-captioned case is remanded to the Superior Court of the State
of California, County of Los Angeles.

2. The August 5, 2021 hearing on the Motion to Compel Arbitration and
Stay Proceedings is taken off calendar without prejudice.

3; The August 12, 2021 hearing on the Motion for Remand is taken off

calendar as moot.

IT IS SO ORDERED.

DATED: July 23 , 2021 Is/

 

Hon. Fernando M. Olguin
United States District Judge

2

 

[PROPOSED] ORDER RE STIPULATION TO REMAND

 
